Deen, Presiding Judge.
A Bulloch County jury found appellant guilty of burglary, and a fifteen-year sentence was imposed. Following denial of his motion for a new trial, appellant’s appointed counsel filed a notice of appeal with this court on October 14, 1982.
*800Decided March 16, 1983.
Robert S. Lanier, Jr., for appellant.
J. Lane Johnston, District Attorney, for appellee.
The appellant, although ordered to do so, has failed to file an enumeration of errors and to present either a brief or oral argument in this court. We have nevertheless thoroughly examined the record and find that from the evidence presented at trial a rational trier of fact could have found appellant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Crawford v. State, 245 Ga. 89 (263 SE2d 131) (1980).

Judgment affirmed.


Banke and Carley, JJ., concur.